SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

697
CAF 15-00717
PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF CHRISTINE P., RACHEL P., AND
ANDREW P.
-----------------------------------------------                   ORDER
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

PAUL P., RESPONDENT-APPELLANT.


LISA DIPOALA HABER, SYRACUSE, FOR RESPONDENT-APPELLANT.

MICHAEL D. WERNER, WATERTOWN, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered February 25, 2015 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, determined that respondent abused and neglected Christine P.
and derivatively abused and neglected Rachel P. and Andrew P.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2016                    Frances E. Cafarell
                                                  Clerk of the Court